Case 5:20-cv-05799-LHK Document 37-11 Filed 08/25/20 Page 1 of 4




             EXHIBIT 11
         Case 5:20-cv-05799-LHK Document 37-11 Filed 08/25/20 Page 2 of 4




                                                             August 10, 2020


Inspector General Peggy E. Gustafson
U.S. Department of Commerce
Office of the Inspector General
1401 Constitution Ave. NW
Washington, DC 20230


Dear Inspector General Gustafson:

       I write to express my concerns about the U.S. Census Bureau’s expedited schedule for
2020 Decennial Census data collection and processing operations announced in an August 3,
2020, statement.1 I am very worried that the rushed schedule will lead to a significant
undercount in hard-to-count communities, which puts the accuracy and quality of the
Constitutionally-mandated count at risk. Further, I believe that this deviation in schedule is
driven not by expert opinions of career Census Bureau employees but by external pressure from
the White House and the Department of Commerce for perceived political gain. I request that
you investigate whether the decision to expedite operations comports with the statutory
requirements under title 13, U.S. Code. I also ask that as the data collection and processing
operations unfold, you continue to monitor and assess changes from both the original and April
2020 pandemic-adjusted Decennial Census operational plans and schedules that might impact
data quality and, ultimately, the accuracy of the results.

        The COVID-19 pandemic has understandably necessitated modification of the original
2020 Decennial Census schedule. The largest and most important field data collection operation,
nonresponse followup, was originally scheduled to take place from May 13 to July 31, 2020.
However, due to the pandemic, Census Bureau Director Steven Dillingham and Secretary of
Commerce Wilbur Ross released a joint statement on April 13, 2020, announcing that the Census
Bureau would delay field operations, including nonresponse followup, by three months to protect
public health. The release states: “The Census Bureau would extend the window for field data
collection and self-response to October 31, 2020.”2 As part of the statement, Secretary Ross and
Director Dillingham also requested a four-month delay in the statutory deadlines for reporting
apportionment and redistricting counts to no later than April 30, 2021, and July 31, 2021,
respectively.

1
  “Statement from U.S. Census Bureau Director Steven Dillingham: Delivering a Complete and Accurate 2020
Census Count,” U.S. Census Bureau, 3 August 2020, https://www.census.gov/newsroom/press-
releases/2020/delivering-complete-accurate-count.html.
2
  “U.S. Department of Commerce Secretary Wilbur Ross and U.S. Census Bureau Director Steven Dillingham
Statement on 2020 Census Operational Adjustments Due to COVID-19,” U.S. Census Bureau, 13 April 2020,
https://2020census.gov/en/news-events/press-releases/statement-covid-19-2020.
         Case 5:20-cv-05799-LHK Document 37-11 Filed 08/25/20 Page 3 of 4




        However, over the past several weeks it was widely reported in the press that the Trump
Administration was looking to rush 2020 Decennial Census operations in order to allow the
Secretary of Commerce to transmit the apportionment counts to the president by December 31,
2020. 3 Then, on August 3, 2020, Director Dillingham announced that field data collection and
self-response operations will be shortened by a month, ending on September 30, 2020. I fear that
compressing these critical operations will force the Census Bureau to reduce the number of
attempts to enumerate households and significantly increase the use of administrative records,
proxy interviews and whole household imputations. The greater use of enumeration methods
that are known to produce less reliable data could lead to a substantial undercount, especially in
historically hard-to-count communities.

        Director Dillingham also announced that data processing operations will be
“streamlined.” This clearly suggests that quality check, data processing and external review
operations, which were originally expected to take about five months, will have to be
compressed by several months and curtailed to meet the December 31, 2020, deadline. Given
that most data collection operations will occur long after the April 1, 2020, Census Day due to
pandemic-related disruptions and delay, careful quality check and data processing activities will
be particularly important to ensure that individuals are counted in the correct location and
duplicates are removed.

        Previous statements from career Census Bureau leadership lead me to believe that this
new, rushed schedule is not based on the need to execute a complete and accurate count, but
instead on external pressure. For the past several months, Census Bureau experts consistently
have made clear that additional time provided by delaying the statutory deadlines is needed for a
successful count. In May, Tim Olson, director of field operations for the 2020 Decennial, stated,
“We have passed the point where we could even meet the current legislative requirement of Dec.
31…We can't do that anymore.” 4 In July, Albert Fontenot, Jr., associate director for Decennial
Census Programs, said in reference to the statutory deadlines, “We are past the window of being
able to get those counts by those dates at this point.” 5 Further, Bureau experts believe that the
results of accelerating the data collection operations under current conditions could be disastrous.
An unnamed career official stated, “I'm very fearful we're going to have a massive undercount.” 6

        It is critical that the Census Bureau execute a complete and accurate 2020 Decennial
Census for the purposes of apportionment of the House of Representatives, as well as
distribution of $1.5 trillion annually in Federal funding to States, localities, individuals and
businesses. I request that the Department of Commerce (DOC) Office of Inspector General

3
  Wines, M. (2020, July 28). New Census Worry: A Rushed Count Could Mean a Botched One. New York Times,
https://www.nytimes.com/2020/07/28/us/trump-census.html
4
  Lo Wang, H. (2020, May 27). 'We're Running Out Of Time': Census Turns To Congress To Push Deadlines.
National Public Radio, https://www.npr.org/sections/coronavirus-live-updates/2020/05/27/863290458/we-re-
running-out-of-time-census-turns-to-congress-to-push-deadlines
5
  Lo Wang, H. (2020, July 28) Republicans Signal They're Willing To Cut Census Counting Short, National Public
Radio, https://www.npr.org/2020/07/28/895744449/republicans-signal-theyre-willing-to-cut-short-census-counting
6
  Lo Wang, H. (2020, July 30). Census Door Knocking Cut A Month Short Amid Pressure To Finish Count.
National Public Radio, https://www.npr.org/2020/07/30/896656747/when-does-census-counting-end-bureau-sends-
alarming-mixed-signals
        Case 5:20-cv-05799-LHK Document 37-11 Filed 08/25/20 Page 4 of 4




(OIG) investigate whether compressing data collection and processing operations comports with
the relevant statutory requirements, as well as traditional lines of authority for making relevant
decisions governing the execution of the Decennial Census. Further, I request that the OIG
continue to closely monitor and assess the implications of operational “streamlining” and
changes to the April 13, 2020, Decennial Census operational plan for data quality and accuracy.
I ask that you report periodically on your findings to the Senate and House Committees on
Appropriations, the House Committee on Oversight and Reform and the Senate Committee on
Homeland Security and Governmental Affairs.

        The OIG plays a crucial role in informing Congress and the public of Census Bureau
operations. The OIG has received $3,556,000 in each of fiscal years 2019 and 2020 by transfer
from the Census Bureau to carry out investigations and audits related to the 2020 Decennial
Census. I appreciate the work of the OIG thus far to help improve the planning, execution and
outcome of the Census. I expect DOC employees to fully cooperate and assist the OIG, in this,
and all other investigative matters. I request that you keep me and my staff informed of any
attempts to prevent you from completing your work in direct contravention of the Inspector
General Act of 1978. I look forward to the results of your investigation.


                                      Sincerely,



                                      Jeanne Shaheen
                                      Vice Chair
                                      Subcommittee on Commerce,
                                           Justice, Science and Related Agencies
